261 S.E.2d 510 (1980)
44 N.C. App. 554
In the Matter of the APPEAL FROM the DENIAL OF the APPLICATION TO DREDGE AND/OR FILL OF the BROAD AND GALES CREEK COMMUNITY ASSOCIATION.
No. 793SC302.
Court of Appeals of North Carolina.
January 15, 1980.
*511 Bennett, McConkey & Thompson by Thomas S. Bennett, Morehead City, for applicant-appellant.
Atty. Gen. Rufus L. Edmisten by Sp. Deputy Atty. Gen. W. A. Raney, Jr., and Asst. Atty. Gen. Amos C. Dawson, III, Raleigh, for the Marine Fisheries Commission.
Wheatly, Wheatly & Davis by Warren J. Davis, Beaufort, for Rugumak, Ltd.
HEDRICK, Judge.
Chapter 113 of the North Carolina General Statutes is entitled "Conservation and *512 Development." The provision in question on this appeal, § 113-229, provides in pertinent part as follows:

Permits to dredge or fill in or about estuarine waters or state-owned lakes.(a) Except as hereinafter provided before any excavation or filling project is begun in any estuarine waters, tidelands, marshlands, or state-owned lakes, the party or parties desiring to do such shall first obtain a permit from the Department of Natural Resources and Community Development.
. . . . .
(e) . . . The Department may deny an application for a dredge or fill permit upon finding: (1) that there will be significant adverse effect of the proposed dredging and filling on the use of the water by the public; or (2) that there will be significant adverse effect on the value and enjoyment of the property of any riparian owners; or (3) that there will be significant adverse effect on public health, safety, and welfare; or (4) that there will be significant adverse effect on the conservation of public and private water supplies; or (5) that there will be significant adverse effect on wildlife or fresh water, estuarine or marine fisheries. In the absence of such findings, a permit shall be granted.
This statute, as its title indicates, is in the nature of a conservation measure. Its purpose is obvious: the protection and preservation of the State's natural resources, in particular, its estuarine resources. Courts have universally agreed that such measures are constitutional as legitimate exercises by the State of its inherent police power to promote the public interest in conservation. See Annot., 46 A.L.R. 3d 1431 (1972). Nevertheless, any statute enacted in the exercise of the police power must be strictly construed so as to result in the least interference with personal liberty. 3 Strong's N.C.Index 3d, Constitutional Law §§ 11, 11.1 (1976). Moreover, the means chosen to achieve the legislative ends must be reasonable and, in the context of the police power, the reasonableness standard necessarily entails a balancing of the private interest to be affected and the public good to be achieved. See A-S-P Associates v. City of Raleigh, 298 N.C. 207, 258 S.E.2d 444 (1979); 16A Am.Jur.2d Constitutional Law § 385 (1979).
In the case before us appellant argues, inter alia, that the Superior Court erred in affirming the decision of the Commission denying the permit for the reason that the Order was not supported by substantial evidence and that it was arbitrary and capricious. As we pointed out above, the obvious purpose of statutes regulating the issuance of dredge and fill permits is to protect the environment. Specifically, the obvious purpose of the statute under consideration is to protect the environment of estuarine waters and resources from the detrimental effects of dredging and filling in such waters.
The Commission bottomed its decision on the finding and conclusion that the dredging required for the construction of a boat launching ramp would have a "significant adverse effect on the value and enjoyment of the adjacent riparian owner, Rugamak [sic] Ltd." N.C.Gen.Stat. § 113-229(e)(2). It is significant that the record before us is wholly devoid of any evidence concerning any effect that the proposed "dredging or filling" pursuant to the permit might have on the estuarine resources contiguous to any riparian owners, including Rugumak. Furthermore, we think it logical to assume that the dredging would not adversely affect the estuarine resources since the plans for the proposal were circulated among and studied by the requisite eleven State agencies, none of whom raised objections thereto.
All of the evidence developed in this case relates exclusively to the effect that the use of the ramp and its approaches by the public would have on the idiosyncratic sensitivities of four individuals, in that the influx of people with boats, and the possible littering and noise, would adversely affect their enjoyment of their property. There is no evidence about the effect of the dredging itself. There is not one scintilla of evidence *513 that the use of the ramp and its approaches, or the operation of boats on the waters, would have any adverse effect on the environment of the estuarine resources. Without belittling the concerns of the owners of the Rugumak property or their desires for privacy and quiet, we cannot accept a construction of this statute that allows the State to favor private interests over public interests.
The State in the exercise of its police power acts legitimately only when it acts to protect the public good and the general welfare. It matters not that private interests are thereby benefitted. The State properly considers only the benefit to the members of the public as a group, and it may not exercise the police power to favor or benefit some private interest. See A-S-P Associates v. City of Raleigh, supra; 16A Am.Jur.2d, Constitutional Law §§ 360 et seq. (1979).
Yet, that is what the Commission did in this case. Despite the overwhelming evidence that construction of a boat launching ramp in the proposed area would be beneficial to the public, the Commission allowed private concerns to prevail. We agree with appellant that such action was arbitrary and capricious. The Commission cannot use the police power to further private interests in this way.
For the reasons stated, the judgment of the Superior Court is reversed. The cause is remanded to the Superior Court for the entry of an Order remanding the proceeding and directing the issuance of the permit, as required by the statute.
Reversed and remanded.
WELLS, J., concurs.
ROBERT M. MARTIN, J., dissents.
ROBERT M. MARTIN, Judge, dissenting:
The majority contends that the sole purpose of N.C.Gen.Stat. § 113-229 is "the protection and preservation of the State's natural resources, in particular, its estuarine resources." This approach, however, overlooks the fact that the Legislature has granted the Department of Natural Resources and Community Development the authority to deny an application for a dredge or fill permit upon finding: ". . . (2) that there will be significant adverse effect on the value and enjoyment of the property of any riparian owners. . ." That the Legislature has empowered the Department to consider the effects of a project on a private property owner is further reinforced by § 113-229(d) which requires that ". . . the applicant shall cause to be served . . . upon an owner of each tract of riparian property adjoining that of the applicant a copy of the application filed with the State of North Carolina and each such adjacent riparian owner shall have 30 days from the date of such service to file with the Department of Natural Resources and Community Development written objections to the granting of the permit to dredge or fill." Thus the statutory pattern insures that adjacent riparian owners be given notice of a project and an opportunity to object and that significant adverse effect of a project on the value and enjoyment of any riparian owner's property will be grounds for the denial of such a permit. Thus the Commission was acting within the statute when it considered the adverse effects of the project on four adjacent land owners.
While protection of ecological interests may be the primary aim of the statute, protection of private interests is well provided for. The statute does not require that the riparian owner's value and enjoyment of the property be confined to its estuarine value and enjoyment or that his objections to a project be ecological in nature. Therefore, the Department is legitimately concerned with such objections and adverse effects as noise, parking, trespass and property values.
At the hearing before the Marine Fisheries Commission there was testimony by the adjacent owners which would support a finding that "the proposed project would. . . have a significant adverse effect on the value and enjoyment of the adjacent *514 riparian owner, Ragamak [sic] Ltd." According to § 113-229(g)(5), "The burden of proof at any hearing shall be upon the person or agency . . . at whose instance the hearing is being held." In this case, although applicant adduced testimony on the beneficial effects of the project as a whole, it did not meet his burden of proving that there will not be significant adverse effects on value and enjoyment of the property of any riparian owners. In Re Appeal of Seashell Co., 25 N.C.App. 470, 213 S.E.2d 374 (1975).
I vote to affirm the judgment of the trial court.